Citation Nr: 1126617	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to an initial compensable rating for service-connected hypertension.

3.  Entitlement to a compensable rating for service-connected skin disorder, previously characterized as dermatitis.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In the November 2008 rating decision, service connection was awarded for hypertension, dermatitis, Raynaud's syndrome of the bilateral hands and feet, and migraine headaches-all rated as noncompensably disabling.  Service connection was denied for a left wrist disorder.  The Veteran filed an appeal to all these issues, and in a September 2010 rating decision, the rating for migraine headaches was increased to 30 percent, and Raynaud's syndrome to 10 percent.  In an appeals election letter dated in October 2010, the Veteran withdrew her increased rating claims for Raynaud's syndrome and migraine headaches.  As such, the only issues for consideration are as identified on the cover page of this decision.  

In February 2011, the Veteran appeared and testified at a videoconference hearing at the Seattle, Washington, RO.  A transcript is of record.  

It appears as though the issue of new and material evidence to reopen a previously denied claim of entitlement to service connection for strokes secondary to hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The issues of entitlement to service connection for a left wrist disorder and an increased rating for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hypertension is not manifested by diastolic blood pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1- 4.16, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in September 2007, August 2008, and February 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete her underlying service connection claim and later requests for increased ratings, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was also provided.  

The Board notes that the Veteran was not provided pre-decisional notice with respect to her increased rating request for hypertension.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran's underlying claim of service connection for hypertension was granted and this is an appeal of an initial rating.  As such, the Board finds that VA met its duty to notify the Veteran of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial September 2007 notice was given prior to the appealed AOJ decision, dated in November 2008, and as noted above, the underlying service connection claim was awarded and further notice is not required.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording her physical examinations, obtaining medical opinions as to the severity of her disability, and by affording her the opportunity to give testimony before an RO hearing officer and/or the Board.  In February 2011, the Veteran appeared for a videoconference hearing at the Seattle RO.  

The Veteran has also been afforded VA medical examinations in connection with her claim.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor her representative has argued otherwise.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  




Increased rating 

The Veteran contends that her hypertension is more severely disabling than the noncompensable rating currently assigned.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's hypertension has been evaluated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is assigned under Diagnostic Code 7101 when there is evidence of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A higher evaluation of 20 percent is not assigned unless there is evidence of diastolic pressure predominantly 110 or more, or systolic pressure measured predominantly at 200 or more.

The Veteran is currently on medication to control her hypertension.  The evidence of record reflects no treatment for hypertension in service.  She was noted to have a family history of hypertension in STRs, but high blood pressure was not diagnosed or treated.  STRs reflect the Veteran's prescription for Felodipine, a known anti-hypertensive, for her service-connected cold injury residuals/Raynaud's syndrome.  

In July 2008, the Veteran filed her claim for service connection for hypertension based upon her in-service treatment with Felodipine.  

Examples of blood pressure readings found in the treatment records are as follows: October 1987, 112/80; January 1989, 120/74; December 1990, 92/60; August 1991, 110/70; January 1992, 120/66; June 1993, 106/60; February 1994, 118/79; July 1995, 125/72; May 1996, 105/60; June 1996, 114/58; July 1996, 129/81; November 1996, 119/75; March 1999, 121/71; November 1999, 112/60; January 2000, 112/62; November 2000, 132/89; May 2001, 148/92; December 2001, 126/84; August 2002, 146/88; January 2003, 127/80; June 2003, 141/63; May 2004, 119/67; August 2005, 123/78; May 2006, 118/80; November 2006, 105/72; April 2007, 99/66; July 2007, 145/87; September 2008, 116/82, 114/80, 115/78; and December 2009, 122/80, 120/78, 120/77.  

During the Veteran's November 2007 pre-discharge VA examination, there was no finding of hypertension or complaints of high blood pressure noted.  The three blood pressure readings obtained were 124/86, 124/84, and 122/84.  

During the Veteran's September 2008 VA examination, the Veteran reported being diagnosed as having hypertension, and that it had existed for 15 years.  She advised that her symptoms include dizziness, light-headedness, headache, flushing, or stomach upset, and problems getting up from a seated or lying position.  She was noted to have hypertension that was controlled with medications.  There was no finding of hypertensive heart disease.  Her blood pressure readings were as noted above.

In December 2009, the Veteran underwent another VA examination for hypertension.  She was noted to be taking Lisinopril and Felodipine daily for the previous 6 years.  She advised that her at-home blood pressure readings were between the 120s to 140s for systolic readings and diastolic readings from 60s to 80s.  The examiner noted that the Veteran was asymptomatic.  Cardiac and stress testing were negative, despite the Veteran's reports of a few episodes of chest pain.  The examiner diagnosed essential hypertension requiring two antihypertensive medications for control, but with no evidence of secondary complications.  

Post-service treatment records reflect a diagnosis of diabetes mellitus, Type II, and this was following her complaints of dizziness, lightheadedness, etc.  Treatment records do not reflect that these symptoms are associated with her service-connected hypertension, but are either related to her diabetes mellitus or service-connected migraine headaches.  

Post-service treatment records do not reflect any treatment for hypertension, other than the notation of her taking anti-hypertensive medications.  Similarly, these records do not show, nor did her treating physicians indicate that the Veteran's prior diastolic readings were predominantly over 100 as required under Diagnostic Code 7101.

In an April 2009 letter from the Veteran's treating physician, she indicated that the Veteran's hypertension is only demonstrated based upon a "few isolated occasions on review of her vital signs."  Further, the examiner noted that it was possible that the Veteran's high blood pressure was treated "incidentally" by the medication prescribed for her Raynaud's syndrome and migraine headaches as these medications are indicated for both.  The physician noted that "[i]t does not appear that if she did have high blood pressure in the past that it is getting worse."  

In statements received by the Veteran she has indicated that her hypertension is a serious condition that has made her alter the way she cooks, exercises, and reduces stress.  She also provided some blood pressure readings-none of which showed diastolic readings in excess of 100 or systolic readings over 160.  

Given the evidence as outlined above, the Board finds that the noncompensable rating assigned for essential hypertension is appropriate.  The Board appreciates the Veteran's assertions that if she was not on medication, her diastolic pressure would be predominantly over 100, but the history of blood pressure readings prior to her hypertension diagnosis do not support her contentions.  Further, the Board has considered the Veteran's assertions that her blood pressure readings are higher than noted on clinical records because treating personnel did not list her higher readings, this, however, is not supported by the evidence of record either before her hypertension was diagnosed or after.  There are few blood pressure readings that show her diastolic blood pressure nearing 100, but it appears that all her readings reflect diastolic readings under 100.  As such, this cannot be classified as "predominantly" in excess of 100-whether before her initial diagnosis or after.  Additionally, there are no readings which show her systolic blood pressure reading over 160, thus, this is not a reading predominantly over 160 to warrant a 10 percent rating under Diagnostic Code 7101.  It is important to note that the Veteran is competent, as a lay person, to report that of which she has personal knowledge, such as how she feels, and associated symptoms that are observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She is not, however, competent to offer her medical opinion that her diastolic pressure would be predominantly in excess of 100 or more prior to treatment with medication as there is no evidence of record that the Veteran has specialized medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opinion on matter requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also recognizes the Veteran's assertions that she has a history of strokes related to her hypertension, but notes that this is the subject of a separate claim for benefits that was previously denied and what appears to be the subject of a current request to reopen.  As such, the Board will not address strokes vis-à-vis her claim for an increased rating for hypertension.  

The Board finds that the Veteran has continuously used medication to control her hypertension, but there is no indication that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of her hypertension, nor is there evidence that her systolic pressure is predominantly 160 or more.  In fact, it appears that the Veteran's service-connected Raynaud's syndrome was treated with what are common antihypertensive medications.  The rating criteria, however, are precise and mechanical as to what is required for a compensable rating.  The evidence of record simply does not meet the criteria for a 10 percent rating under the diagnostic code, and thus, a compensable rating for hypertension is denied.

The Board also has considered whether to assign staged ratings pursuant to Hart but finds that, under the circumstances of this case, staged ratings are not appropriate.

Extraschedular considerations 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has not required hospitalization for her service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.


ORDER

An initial compensable rating for hypertension is denied.


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for a skin disorder and service connection claim for a left wrist disorder.  

Left wrist disorder

During service, the Veteran was treated for left wrist problems in January 1988.  This was noted to be possible tendonitis of the left wrist.  That same month, the Veteran denied residual problems with the left wrist, and the impression was tendonitis-resolved.  

During the Veteran's pre-retirement VA examination in November 2007, range of motion in the left wrist was dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  The left wrist joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The examiner did not diagnose any disability of the wrist or provide any opinion related to the claimed left wrist disorder.  

In September 2008, the Veteran underwent another VA examination that specifically addressed her left wrist problems.  She reported the condition existing since 1999, but denied it being due to injury or trauma.  She indicated she had weakness, stiffness, swelling, giving way, and fatigability.  She denied heat, redness, lack of endurance, locking and dislocation.  The Veteran described pain in the wrist, thumb, and palm of the hand, occurring intermittently.  She rated the pain as 5 out of 10, with 10 being the most severe pain.  Its onset was either spontaneous or in conjunction with physical activity.  She reported being able to function with medication.  She denied receiving treatment for her left wrist problems, and did not experience any functional impairment due to it.  

Physical examination revealed no signs of edema, effusion, weakness, redness, heat, subluxation, or guarding, but there was evidence of tenderness.  Range of motion in the left wrist included dorsiflexion to 60 degrees, palmar flexion to 60 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees-all with pain reported at the noted ranges of motion.  The examiner found that the left wrist joint was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran was diagnosed as having left wrist strain based upon the objective tenderness and decreased range of motion in the left wrist.  She had a normal x-ray of the left wrist.  The examiner, however, provided no clinical opinion as to whether the Veteran's claimed left wrist disorder was attributable to the treatment she had in service for left wrist pain.  

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board finds the September 2008 VA examination to be inadequate, the Veteran should be afforded a new VA examination regarding her claimed left wrist disorder.

Also, post-service treatment records reflect complaints of numbness in the left upper extremity associated with her possible strokes.  The Veteran reported having difficulty holding things or dressing.  The records, however, do not reflect an opinion as to whether any left wrist disability was caused by an event, injury, or disease in service.  

Thus, the Board finds that the Veteran should be scheduled for another VA examination to determine the nature and etiology of any left wrist disability, and whether it was caused by an event, disease, or injury in service.  

Skin disorder

The Veteran was originally awarded service connection for dermatitis in a February 2008 rating decision, and was assigned a noncompensable rating.  

The Veteran was noted to have recurring dermatitis in a pre-discharge VA examination report, dated in November 2007.  She reported constant itching with rash on the arms, hand, feet, neck, breasts, stomach, back, and head.  They were described by the Veteran was red blotchy rashes.  Physical examination revealed no symptoms of dermatitis.  It was, however, diagnosed and noted to be dormant at present with subjectively reported skin rash at times.  

In March 2010, the Veteran underwent another VA examination regarding her skin disorder.  Her VA treatment records note a history of urticaria, and the examiner found that based upon the Veteran's description, her disorder was better characterized as urticaria and not dermatitis.  She reported her lesions lasting 3 to 4 days, occurring once monthly.  Lesions were reported as occurring in the upper back and chest, and the Veteran used Claritin and Benadryl as needed during an outbreak.  She denied any functional impairment due to her skin disorder.  The examiner noted that at the time of the current VA examination, she was entirely asymptomatic.  

The Veteran has submitted multiple statements indicating, in part, that symptoms related to her skin disorder have worsened in severity.  She reported taking medication to control breakouts, but it does not clear it completely.  She stated that the breakouts occur on her upper torso (front and back), both arms (front and back), and legs, and cause skin redness, inflammation, and itchiness.  She contends that her skin rash does not go away, and she sometimes experiences dryness, peeling, pain, swelling, stiffness, tight feeling, cracking, and/or blisters.  

The Board finds the medical evidence of record insufficient in which to decide the Veteran's increased rating claim for a skin disorder.  The Veteran has competently and consistently reported a worsening of symptoms related to her service-connected skin disorder.  The VA examinations, however, were not performed during an outbreak period.  As such, the Board finds that the Veteran should be afforded another VA examination in connection with her increased rating claim, and it is requested that this examination take place during an outbreak period, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her left wrist disorder.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render an opinion as to whether it is at least as likely as not that the Veteran's claimed left wrist disorder was caused or worsened by service or a service-connected disability.  The examiner should specifically comment on the Veteran's in-service treatment for what was thought to be left wrist tendonitis.  The examiner should provide a rationale for all opinions given.

2.  Schedule the Veteran for a VA dermatology examination to determine the nature and severity of her service-connected skin disorder.  The examination preferably should be scheduled when the Veteran's skin disorder is in an active phase.  All indicated studies should be performed, and all findings should be reported in detail.  The physician must provide specific findings as to each of the following:

A.  The measurement of the percentage of the entire body affected by the skin disorder, including associated scabbing, blistering, skin tenderness and fragility, scarring, or hypopigmentation;

B.  The measurement of the percentage of exposed areas affected by the skin disorder, including associated scabbing, blistering, skin tenderness and fragility, scarring, or hypopigmentation;

C.  The need for systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if there is such a need, the total duration required over the past 12 months;

D.  Whether there is extensive lesions or marked disfigurement associated with the service-connected skin disorder.

The rationale for all opinions expressed should be provided.  The claims files must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary and procedural development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


